EXAMINER'S AMENDMENT
Status of Claims
This is an examiner’s amendment and corrected notice of allowance in response to the amendments filed on 25 January 2022. 
The amendments filed 25 January 2022 are not entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hasan Almashat on 27 January 2022.

The application has been amended as follows: 


Claim 1:
A method for automatic frequency capping for a campaign, the method comprising:
receiving, from an entity, content and an audience for use generating electronic communications for a particular campaign, the audience including at least a particular individual customer or a potential individual customer;
based at least on historical behavior data for the particular individual customer or the potential individual customer, training a reinforcement learning model to learn and optimize a personalized frequency for sending the electronic communications to the particular individual customer or the potential , defined as a minimum time between emails, on (i) type and other email metadata, (ii) a state for the particular individual customer or the potential individual customer, including a number of emails clicked for a predetermined period of time, opened for a predetermined period of time, a number of purchases for a predetermined period of time, and a subscription state and (iii) a past outcome including click, no click, purchase or no purchase for the particular individual customer or the potential individual customer, with a model-based policy iteration receiving (i)-(iii) as inputs to determine an optimal policy comprising a set of rules for which action to take when the particular individual customer or the potential individual customer is in a given state and wherein the action is executed by a multi-layered gate for the particular individual customer or the potential individual customer, the personalized frequency designated for the particular individual customer or the potential individual customer;
wherein the optimal policy includes optimizing the personalized frequency to maximize a number of rewards received from the particular individual customer or the potential individual customer in a manner that does not result in disengagement of the particular individual customer or the potential individual customer; 
based on the content and the audience, creating at least one of the electronic communications to send to the particular individual customer or the potential individual customer;
causing the at least one of the electronic communications to be sent at the personalized frequency to the particular individual customer or the potential individual customer; and
further training the reinforcement learning model to update the personalized frequency based on new data from an action of the particular individual customer or the potential individual customer in response to receipt of the at least one of the electronic communications.
	
Claim 3: 
The method of claim 1, wherein the reinforcement learning model is trained via machine learning in accordance with a technique comprising: least squares policy iteration, random forests, Q-learning[[;]], Bayesian models, support vector machines
(SVM), federated learning, or neural networks.

Claim 7:
The method of claim 1, wherein the historical behavior data comprises actions or inactions, the actions including:
clicking, by a recipient of the at least one of the electronic communications, on at least one of the electronic communications[[,]];
purchasing, by the recipient, one or more products or services within a website associated with the at least one of the electronic communications;
interactions of the recipient of the at least one of the electronic communications with the website associated with the at least one of the electronic communications; or
on-site behavior that includes location data.

Claim 8:
The method of claim 1, further comprising the reinforcement learning model making a prediction of performance of the particular campaign based on:
past performance of the particular campaign, and/or
past performance of at least one other different campaign of the entity and/or of other entities.

Claim 9:
The method of claim 8, further comprising the reinforcement learning model assessing [[the]] actual performance of the particular campaign against the prediction of performance.

Claim 10:
The method of claim 8, wherein the reinforcement learning model determines, based on the prediction of performance, at least one action or at least one configuration setting for future electronic communications for the particular campaign.

Claim 11: 
reinforcement learning model determine which configuration settings for the particular campaign have a highest value.

Claim 12: 
The method of claim 11, further comprising the reinforcement learning model making a prediction of performance of the particular campaign and:
for the particular campaign predicted to be a high value campaign, prioritize the particular campaign including increasing the personalized frequency of sending the electronic communications; and
for the particular campaign predicted to be a low value campaign, lowering the personalized frequency of sending the electronic communications such that fewer electronic communications are caused to be sent for the low value campaign compared to the high value campaign.

Claim 13:
The method of claim 1, wherein the reinforcement learning model optimizes for: opening of the at least one of the electronic communications by a recipient, or conversions to sales to the recipient of the at least one of the electronic communications.

Claim 14:
The method of claim 1, wherein the reinforcement learning model determines a set of rules that map states of the particular individual customer or the potential individual customer to [[the]] optimal actions to take regarding future electronic communications so as to optimize a future reward.

Claim 16: 
The method of claim 1, wherein the at least one of the electronic communications includes an email message, text message, or other social media message.

Claim 17: 
the sending are performed by [[the]] a same party.

Claim 19:
A method for automatic frequency capping for a campaign, the method comprising:
receiving, from an entity, a content and an audience for use generating electronic communications for a particular campaign, the audience including at least a particular individual customer or a potential individual customer, the particular campaign being an organized course of action to promote and sell a product or service;
based at least on historical behavior data for the particular individual customer or  the potential individual customer, training a machine-learning model to learn and optimize a personalized frequency for sending the electronic communications to the particular individual customer or the potential individual customer, the reinforcement learning model iteratively basing its actions, defined as a minimum time between emails, on (i) type and other email metadata, (ii) a state for the particular individual customer or the potential individual customer, including a number of emails clicked for a predetermined period of time, opened for a predetermined period of time, a number of purchases for a predetermined period of time, and a subscription state and (iii) a past outcome including click, no click, purchase or no purchase for the particular individual customer or the potential individual customer, with a model-based policy iteration receiving (i)-(iii) as inputs to determine an optimal policy comprising a set of rules for which action to take when the particular individual customer or the potential individual customer is in a given state and wherein the action is executed by a multi-layered gate for the particular individual customer or the potential individual customer, the personalized frequency designated for the particular individual customer or the potential individual customer;
	wherein the optimal policy includes optimizing the personalized frequency to maximize a number of rewards received from the particular individual customer or the  potential individual customer in a manner that does not result in disengagement of the particular individual customer or the potential individual customer; 

sending the electronic communications to the particular individual customer or the potential individual customer at the personalized frequency;
	determining value of the particular campaign based on a plurality of data sources;
based on the determined value or on new data associated with one or more actions of the particular individual customer or the potential individual customer in response to
receipt of the electronic communications, further training the machine-learning model to update the personalized frequency;
sending the electronic communications to the particular individual customer or the potential individual customer at the updated personalized frequency; and
further training the reinforcement learning to update the personalized frequency based on new data from an action of the particular individual customer or the potential individual customer in response to receipt of the at least one of the electronic communications.

Claim 20: 
A system, comprising:
an automatic frequency capping service having a hardware processor configured to:
receive, from an entity, content and an audience for use generating electronic communications for a particular campaign, the audience including at least a particular individual customer or a potential individual customer; 
based at least on historical behavior data for the particular individual customer or the potential individual customer, train a reinforcement learning model to learn and optimize a personalized frequency for sending the electronic communications to the particular individual customer or the potential individual customer, the reinforcement learning model iteratively basing its actions, defined as a minimum time between emails, on (i) type and other email metadata, (ii) a state for the particular individual customer or the potential individual customer, including a number of emails clicked for a predetermined period of time, opened for a predetermined period of time, a number of purchases for a predetermined period of time, 
wherein the optimal policy includes optimizing the personalized frequency to maximize a number of rewards received from the particular individual customer or the potential individual customer in a manner that does not result in disengagement of the
particular individual customer or the potential individual customer; 
based on the content and the audience, create at least one of the electronic communications to send to the particular individual customer or the potential individual customer;
 cause the at least one of the electronic communications to be sent at the personalized frequency to the particular individual customer or the potential individual customer; and
further training the reinforcement learning model to update the personalized frequency based on new data from an action of the particular individual customer or the potential individual customer in response to receipt of the at least one of the electronic communications.

Claim 21:
The method [[in]] of claim 19, wherein the plurality of data sources for determining the value of the particular campaign comprise at least a campaign name, campaign type, subject line of the at least one of the electronic communications, content of the at least one of the electronic communications, schedule, past performance of other campaigns, or attributes of a target audience.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-01-28